Name: Decision of the EEA Joint Committee No 30/95 of 19 May 1995 amending Annex XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: transport policy;  international affairs;  technology and technical regulations;  European construction;  maritime and inland waterway transport
 Date Published: 1995-11-16

 16.11.1995 EN Official Journal of the European Communities L 273/49 DECISION OF THE EEA JOINT COMMITTEE No 30/95 of 19 May 1995 amending Annex XIII (transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organizations and for the relevant activities of maritime administrations (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 55a (Council Directive 93/75/EEC) in Annex XIII to the Agreement: 55b. 394 L 0057: Council Directive 94/57/EC of 22 November 1994 on common rules and standards for ship inspection and survey organizations and for the relevant activities of maritime administrations (OJ No L 319, 12. 12. 1994, p. 20). Article 2 The texts of Directive 94/57/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 June 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 19 May 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 319, 12. 12. 1994, p. 20.